                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

MICHAEL EDWIN MCLEMORE,                   )
                                          )
                    Petitioner,           )                  8:18CV567
                                          )
             v.                           )
                                          )
SCOTT R. FRAKES,                          )    AMENDED MEMORANDUM AND
                                          )             ORDER
                    Respondent.           )


       Pending before me are two motions. One is a motion to stay and abey these
proceedings so that Mr. McLemore, who stands convicted of murder, can return to the
state court to present newly discovered evidence that he is innocent1. While that
motion is not accompanied by a brief, at this moment it does not appear to be
frivolous.2 The other motion is by Respondent seeking to extend the time for filing a
brief as required by the progression order. This second motion is unrelated to the first.
While I would typically grant Respondent’s motion, we should address the motion to
stay and abey first while holding the second motion in abeyance until the first motion
can be resolved

      IT IS ORDERED:

      1.     The Respondent shall file a response, plus a brief, regarding Mclemore’s
             motion to stay and abey (filing no. 8) on or before the close of business

      1
        Presumably, he requests that I retain jurisdiction in order to avoid a potential
federal statute of limitations problem should I dismiss this matter without prejudice
so he can return to state court.
      2
         This should not be taken as anything other than the most preliminary
assessment of the motion. The motion may turn out to be frivolous or entirely lacking
in merit.
     on Monday, April 29, 2019. Mclemore may file a reply no later than 17
     days after the filing of Respondent’s response and brief. (McLemore
     should understand that the Clerk must be in receipt of the reply within
     the 17 day period as I have already accounted for the prison mail box
     rule by giving him 17 days.)

2.   The motion to extend the progression order date filed by the Respondent
     (filing no. 9) is held in abeyance.

3.   The original Memorandum and Order is stricken (filing no. 10) because
     it omitted a word and that word is shown in italics above.

DATED this 29th day of March, 2019.

                              BY THE COURT:

                              s/ Richard G. Kopf
                              Senior United States District Judge




                                -2-
